Citation Nr: 0108302	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for chronic myelogenous 
leukemia (CML), diabetes mellitus, a left eye disability, and 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1969 to December 
1971, including service in Vietnam from February to December 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied the 
veteran's claims for service connection for CML, diabetes 
mellitus, a left eye condition, and hypertension as not well 
grounded.

VA has proposed a rule which would amend 38 C.F.R. § 3.309(e) 
to add type 2 diabetes to the list of diseases associated 
with herbicide exposure in Vietnam.  66 Fed. Reg. 2376 
(January 11, 2001).  If this rule becomes final, it may be 
dispositive with respect to the claim for service connection 
for diabetes.  

REMAND

The RO denied the veteran's claims for service connection of 
various disorders as not well grounded.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 
5103A, and 5126, and to be codified as amended at 5102, 5103, 
5106 and 5107) eliminated the concept of a well-grounded 
claim and redefined VA's duty to assist a veteran in the 
development of a claim.  In this case, there is additional VA 
duty to assist the veteran in the development of his claims.

The RO should advise the veteran of the evidence needed to 
successfully prove his claims.  The RO should also assist the 
veteran in obtaining any relevant evidence.

Service medical records show that the veteran was seen for 
left eye problems and that he had elevated blood pressure.  
Under the VCAA, VA has the duty to provide the veteran with a 
medical examination.  Where there is a reasonable possibility 
that a current condition is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition treated in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

Private medical reports of the veteran's treatment from 1976 
to 1980 were received at the Board in December 2000.  While 
the representative has waived initial consideration of this 
evidence by the RO, it should now be reviewed by the RO in 
light of the noted needed evidentiary development.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for CML, diabetes mellitus, a 
left eye condition, and hypertension 
since birth.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any CML, left 
eye disability, diabetes mellitus, and 
hypertension, and to obtain opinions as 
to the etiology of any conditions found.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should give fully 
reasoned opinions as to whether it is at 
least as likely as not that any condition 
found is related to an incident of 
service.  The examiner should support the 
opinions by discussing medical principles 
as applied to the medical evidence in the 
veteran's case.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
addition, the RO should apply any changes 
to 38 C.F.R. § 3.309(e) if a final rule 
has been published. 

4.  The RO should review the claims for 
service connection for CML, diabetes 
mellitus, a left eye condition, and 
hypertension based on all the evidence of 
record, including the private medical 
reports received at the Board in December 
2000.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




